Case 1:17-cv-01623-DDD-JPM Document 334 Filed 12/17/20 Page 1of1PagelID#: 2026

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
MARCO DAMON DUNCAN, CIVIL ACTION NO. 1:17-CV-01623
Plaintiff
VERSUS JUDGE DRELL
JOSE NUNEZ, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Bordelon’s Motion for Summary Judgment (ECF No.
210) is DENIED.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on

yt.
this / / day of December 2020.

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
